Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

25. (Currently Amended) The method of claim 1 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Keiser et al. US Pub. No.: 2008/0040781 A1, in view of Harper US Pub. Np.: 2006/0184555 A1 does not disclose, with respect to independent claims 1, 27 and 28, associating the digital representation with the inmate postal mail account; receiving a determination from staff, wherein the determination is based upon whether contraband is discovered upon screening of at least one of the postal mail and the digital representation; electronically delivering the digital representation to the inmate postal mail account upon receiving a determination from staff representing that access is not denied, the dispatched digital representation being capable of display on a terminal capable of receiving and sending at least one of digital representation of postal mail and email; and logging the date of receipt and of each access to the dispatched digital representation by the recipient inmate.  Accordingly, claims 1-15 and 21-37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEGA WOLDEMARIAM/Examiner, Art Unit 2433           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433